Calhoon, B.,
delivered the opinion of the court.
Erom an examination of the entire will of Governor Alcorn, which the reporter will publish in full, we do not take the view that the words in reference to Mrs. Alcorn are precatory. If they are construed as not merely expressions of confidence in her acting wisely, but as imperative to control her as trustee, it seems to us the whole purpose, as indicated by the language used in reference to her, to make independent provision for her, is defeated. The contentions on both sides are so lucidly and fully put that we need only say that we agree with the authorities produced by the appellee.

Affirmed on appeal and cross-appeal.